Decided August 6, 1912.
On Petition for Rehearing.
[125 Pac. 270.]
Opinion
Per Curiam.
We have carefully considered the matters discussed in the petition for rehearing, and have again gone over the testimony in the case. We still adhere to the result reached in our former opinion. It would be unjust to Mr. Slater, the guardian ad litem of George Austin Bowsman, to allow anything said in our former opinion to be construed as intimating that his course as such guardian was dictated by any sinister motive to benefit himself, or to do any injustice to the plaintiff in this suit. No one appeared in the ejectment action for plaintiff in this suit, who was a defendant in that action, and Mr. Slater was, no doubt, appointed, as guardians ad litem not infrequently are, at the request of the counsel for the plaintiff. Being a layman and a friend and acquaintance of Anderson, he no doubt accepted the representations of the parties thus interested as true, and acted upon them, and thus became the unconscious and innocent instrument through which Anderson was enabled to perpetrate a fraud upon plaintiff. That he intentionally participated in it, we do not believe.
The petition for rehearing is denied.
Reversed : Rehearing Denied.